Citation Nr: 0310831	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for seborrheic 
keratosis.

2.  Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from February to November 
1944.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision by the Phoenix, Arizona, 
Regional Office (RO).


REMAND

The evidence of record herein was last reviewed by the RO in 
April 2002.  Thereafter, the veteran submitted additional 
evidence and testified at a June 2002 Board hearing convened 
in Phoenix.  After reviewing the evidence of record, the 
Board determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  Thereafter, evidence has been added to 
the file, including reports of April 2003 VA examinations.

The evidentiary development undertaken by the Board is 
incomplete.  Specifically, the Board sought medical opinions 
regarding the etiology of the veteran's seborrheic keratosis 
and onychomycosis, and received an opinion as to the former 
but not as to the latter.  In addition, the jurisdiction 
"conferred" upon the Board by 38 C.F.R. § 19.9(a)(2), i.e., 
to adjudicate claims on the basis of evidence developed by 
the Board but not reviewed by the RO, has recently been ruled 
invalid.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The claim folders must be sent to the 
examiner who conducted the April 2003 VA 
examinations, and the examiner must 
prepare an addendum to the examination 
report.  If the examiner is not available 
a new examination must be ordered.  
Regardless who examines the veteran the 
following questions must be answered: 

a.  The examiner's attention is 
directed to the veteran's service medical 
records including one dated June 20, 
1944, that shows a preservice history of 
treatment of epidermatophytosis in 
September 1943; one dated in March 1944 
that shows "infected feet;" one dated 
in April 1944 that shows "foot 
dressed;" one dated June 8, 1944, that 
shows "blisters on feet" and treatment 
with potassium permanganate; and one 
dated in July 1944 that shows "feet 
treated."

b.  The examiner's attention is also 
directed to a July 2002 letter from 
Serjik Nazarian, DPM.

c.  The examiner should render an 
opinion, based on the evidence of record, 
whether the veteran was treated in 
service for onychomycosis and whether it 
is at least as likely as not that his 
current onychomycosis is otherwise 
related to his February-to-November 1944 
military service.

2.  Upon receipt of the addendum to the 
examiner's report, the RO should review 
all of the evidence of record.  If the 
benefit sought on appeal is denied, the 
RO must issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).



The appellant has the right to submit additional evidence and 
argument on the issues appealed.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

